Butler, J.
On hearing the rule for new trial, the question was raised, for the first time in the case, whether the plaintiff was entitled to interest, under the pleadings and evidence, prior to service of the writ. Notwithstanding the late hour at which the question was raised, I consider it just, under all the circumstances, that the court should consider it, as if made on the trial. The case seems to be undistinguishable from U. S. v. Curtis, 100 U. S. 119. No demand had ever been made on the principal prior to the service of the writ. The interest should be calculated from that period only. If the plaintiff will sign and put on the record a relinquishment of the excessive interest embraced in the verdict, judgment may be entered for the balance, all other exceptions being dismissed. If such relinquishment be not filed within 15 days, the rule for new trial will be made absolute.